 

Attorney Work Product

Privileged and Confidential

 

    ASSET PURCHASE AGREEMENT  

by and between

 

AMERICAN SCIENTIFIC RESOURCES, INC.

      And   NEWCO, INC.   Dated as of February 23, 2012    

 

 

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made and entered into and binding as of the
23rd day of February, 2012 (this "Agreement"), by and among American Scientific
Resources, Inc., a Nevada corporation ("Seller"), and American Scientific
Resources, Inc., a Delaware corporation ("Purchaser").

 

RECITALS

 

WHEREAS, as of the date of this Agreement, Seller is the owner of certain
assets, certain receivables and certain intellectual property of Seller, all of
which are specifically set forth on Schedule A hereto (the “Assets”), which are
utilized to manufacture and market consumer driven products in the
healthcare/medical device industry.

 

WHEREAS, Seller desires to sell and to transfer to Purchaser, and Purchaser
desires to purchase and accept from Seller, the Assets, upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1           Definitions. The following terms, when used in this
Agreement, shall have the meanings assigned to them in this Section 1.1.

 

"Affiliate" means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. For the purposes of this definition, "control" means the
ownership, directly or indirectly, of more than 50% of the voting shares or
other voting equity interest of the relevant person, provided that a Person
shall be deemed to control another Person if such first Person possesses,
directly or indirectly, the power to direct, or cause the direction of, the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise.

 

"Agreement" shall have the meaning set forth in the first paragraph of this
Agreement.

 

"Assets" shall have the meanings set forth in the Recitals hereto.

 

“Assumed Seller Liabilities” shall mean those liabilities of the Seller set
forth on Schedule B hereto.

 

 

 

 

"Closing" shall have the meaning set forth in Section 2.3.

 

"Closing Date" shall have the meaning set forth in Section 2.3.

 

"Seller" shall have the meaning set forth in the recitals to this Agreement.

 

"Competing Business" means any business which directly markets products which
compete with the Seller Products.

 

"Confidential Information" means information with respect to the terms of the
transactions contemplated by this Agreement, and trade secrets, discoveries,
ideas, concepts, know-how, techniques, designs, specifications, data, computer
programs, pricing information, interpretations, financial statements, forecasts,
reports, records, plans, studies, information regarding potential acquisitions
or the target companies or assets, and other technical and business information
of the disclosing party, and any Seller in which the disclosing party is
contemplating an investment, joint venture, acquisition or business combination,
whether in oral, written, graphic, electronic or other form as well as analyses,
compilations, studies or other documents, whether or not prepared by the
receiving party or its representatives, which contain or otherwise reflect such
information. Notwithstanding the foregoing, the following information shall not
be Confidential Information: information which has become generally available to
the general public or industry other than as a result of a disclosure by the
receiving party or its representatives.

 

"Damages" shall have the meaning set forth in Section 8.2(a).

 

"Deductible" shall have the meaning set forth in Section 8.2.

 

"Effective Time" means 11:59 p.m., New York City time, on the Closing Date.

 

"Encumbrance" means any lien, encumbrance, security interest, option right,
adverse ownership interest, pledge, mortgage or similar third party rights or
restrictions on transfer of title, except for any Encumbrances relating to
limitations on the transfer or ownership of the Assets arising under applicable
Laws, including securities Laws.

 

"Fundamental Reps" shall have the meaning set forth in Section 9.1.

 

"GAAP" means generally accepted accounting principles in the United States as in
effect from time to time.

 

"Governmental Entity" means any governmental or quasi-governmental, national,
federal, state, municipal, local or multinational (including the European
Union), judicial, court, legislative, regulatory or administrative authority,
agency, bureau, department, tribunal, or commission or similar body or
instrumentality thereof.

 

"Governmental Filings" shall have the meaning set forth in Section 4.6.

 

2

 

 

"Intellectual Property" means:

 

a.           patents, trade marks, service marks, registered designs,
applications and rights to apply for any of those rights, trade, business and
Seller names, internet domain names and e-mail addresses, unregistered trade
marks and service marks, copyrights, database rights, rights in software,
knowhow, rights in designs and inventions;

 

b.           rights under licenses, consents, orders, common law, statutes or
otherwise in relation to a right in paragraph (a);

 

c.           rights of the same or similar effect or nature as or to those in
paragraphs (a) and (b) which now or in the future may subsist; and

 

d.           the right to sue for past infringements of any of the foregoing
rights.

 

"Intellectual Property Rights" means all Intellectual Property owned or used by
the Seller.

 

"Knowledge of Seller" (or similar phrases) means the actual knowledge of:
Seller, in each case after reasonable inquiry of relevant senior officers of the
Seller who are responsible for the management and operation of the Seller.

 

"Law" means any statute, law, code, judicial decision, judgment, rule,
regulation, ordinance, order, decree, injunction or other pronouncement of any
Governmental Entity having the effect of law.

 

"Liability" means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for taxes.

 

"Material Adverse Effect" means any event or occurrence that, when taken
individually or in the aggregate with all other events and occurrences, has a
material adverse effect on the business, results of operations or financial
condition of the Seller.

 

"Ordinary Course of Business" means, with respect to the Seller, the ordinary
course of commercial operations customarily engaged in by the Seller, consistent
with past practices.

 

"Permitted Encumbrances" means ,Factor and hedge fund liens will be removed.

 

"Person" means an association, a corporation, an individual, a partnership, a
limited liability Seller, an unlimited liability Seller, a trust or any other
entity or organization, including a Governmental Entity.

 



3

 

 

“Purchase Price” means the aggregate of: (i) assumption of the Assumed
Liabilities plus (ii) $50,000 cash to be advanced at Closing against the first
$50,000 in royalties due underplus (iii) a royalty for up to five years from the
date of execution of the Agreement equal to five percent (5%) of the net revenue
less returns less direct costs and joint marketing money up to a maximum of $4
million,. Royalty payments will be remitted on the 15th day of each month
seventy-five days in arrears for the calendar month ended Additionally, if
within five years from the date of this Agreement either (a) all of the issued
and outstanding shares of Common Stock of Purchaser are sold to a third party,
or (b) all or substantially all of the assets of Purchaser are sold to a third
party, then Purchaser shall pay to Seller the sum of $4 million (in the same
form of consideration as received by Purchaser and when paid to Purchaser on a
pro rata basis based upon the percentage equal to $4 million divided by the
total purchase price being paid) less any amounts already paid by Purchaser to
Seller as a part of the Purchase Price formula set forth in this paragraph.

 

"Purchaser" shall have the meaning set forth in the first paragraph of this
Agreement.

 

"Seller" shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Seller Products” shall mean those healthcare/medical device products which are
currently being marketed and sold by the Seller or those which are developed and
marketed and sold in the future by the Seller.

 

"Taxes" shall have the meaning set forth in Section 3.11.

 

"Tax Returns" shall have the meaning set forth in Section 3.11.

 

"Third Party Claim" shall have the meaning set forth in Section 8.2(c).

 

Article II

 

PURCHASE AND SALE OF ASSETS

 

Section 2.1           Purchase and Sale of Assets. Upon the terms set forth
herein, Seller hereby agrees to sell to Purchaser, and Purchaser hereby agrees
to purchase and accept from Seller, the Assets free and clear of any
Encumbrances, except the Permitted Encumbrances, in consideration of payment of
the Purchase Price.

 

Section 2.2           Closing. The closing of the transactions contemplated by
this Agreement (the "Closing") shall take place out of an escrow closing to be
held by Jolie Kahn, Esq.. The Closing shall take place on February 23, 2012 at
3:00EST at Presidential Place, 800 South Ocean Drive, Boca Raton, Florida or
such other date and time as mutually agreed to by Seller and Purchaser but no
later than March 31, 2012 (the "Closing Date”). Seller and Purchaser agree that
the Closing shall be effective as of the Effective Time.

 

Section 2.3           Closing Deliveries.

 

(a)          At Closing, Seller shall deliver, or cause to be delivered:

 

4

 

 

(i)          to Purchaser, full warranty bills of sale and documents of
assignment for transfer of all of the Assets;

 

(ii)         written evidence of consent, as required as obtained by Seller,
from any third parties prior to or in connection with the consummation of the
transactions contemplated by this Agreement;

 

(iii)        the written release of all Encumbrances (if any), other than
Permitted Encumbrances, relating to the assets and properties of the Seller,
executed by the holder of or parties to each such Encumbrance, in form and
substance satisfactory to Purchaser;

 

(iv)        the certificate referred to in Section 7.1;

 

(v)         certified true copies of resolutions of the board of directors or
similar governing body of the Seller, authorizing and approving this Agreement
and the transactions contemplated hereby; and

 

(vi)        such other documents as may be reasonably required to transfer good
title to the Assets and to enable Purchaser to become the registered holder
thereof; and

 

(b)          At Closing, Purchaser shall deliver, or cause to be delivered, to
Seller:

 

(i)          Assignment by the Seller and assumption by the Purchaser of the
Assumed Seller Liabilities;

 

(ii)         a true and complete copy, certified by the Secretary of the
Purchaser, of the resolutions duly and validly adopted by the Board of Directors
of the Purchaser evidencing its authorization of the execution and delivery of
this Agreement and the agreements related thereto and the consummation of the
transactions contemplated hereby and thereby; and

 

(iii)        the certificate referred to in Section 7.2.

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to the Purchaser as follows. Notwithstanding
anything to the contrary contained herein, disclosure of items in the Seller SEC
Reports (as defined below) shall be deemed to be disclosure of such items for
all purposes under this Agreement, including, without limitation, for all
applicable representations and warranties of Seller:

 

5

 

 

Section 3.1           Corporate Status.

 

(a)          Seller has all requisite power and authority to enter into this
Agreement and to perform his obligations hereunder.

 

(b)          The Seller (i) is duly incorporated, organized, validly existing
and in good standing as a corporation in the State of Nevada, (ii) has all
requisite power and authority required to own, operate or lease the properties
and assets now owned, operated or leased by it as of the date of this Agreement
and to carry on its business as it is being conducted as of the date of this
Agreement; and (iii) the Seller is duly licensed or qualified to do business in
each of the jurisdictions in which the ownership, operation or leasing of its
properties and assets and the conduct of its business requires it to be so
licensed or qualified.

 

Section 3.2           Authorization. The execution and delivery by Seller of
this Agreement and the agreements related hereto to which Seller is a party, and
the consummation by Seller of the transactions contemplated hereby and thereby,
have been duly and validly authorized by Seller. Each of this Agreement and the
agreements related hereto to which Seller is a party has been duly executed and
delivered by Seller, and (assuming due authorization, execution and delivery by
Purchaser) this Agreement and the agreements related hereto to which Seller is a
party constitute valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar Laws relating to or affecting creditors' rights generally or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

 

Section 3.3           Ownership of the Assets. Seller is the owner of the Assets
and holds valid title to the Assets, free and clear of any Encumbrances except
for the Permitted Encumbrances.

 

Section 3.4           No Conflict. The execution, delivery and performance by
Seller of this Agreement and the agreements related hereto to which Seller is a
party and the consummation by Seller of the transactions contemplated hereby and
thereby do not and will not (i) conflict with or result in a violation or breach
of any provision of any Law or judgment, order, writ, injunction or decree of
any court or other Governmental Entity to which Seller or the Seller is subject,
(ii) require the consent, notice or other action by any Person under, conflict
with, result in a violation or breach of, constitute a default or an event that,
with or without notice or lapse of time or both, would constitute a default
under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract to which Seller or the
Seller is a party or by which Seller or the Seller is bound or to which any of
their respective properties and assets are subject or any permit, license or
other authorization affecting the properties, assets or business of the Seller,
(iii) conflict with or result in a violation or breach of, or default under, any
provision of the organizational documents of Seller or the Seller, or (iv)
result in the creation or imposition of any Encumbrance on any properties or
assets of the Seller.

 

Section 3.5           Governmental Filings. No filing or registration with,
notification to, or authorization, consent, permit, waiver or approval of, any
Governmental Entity (collectively, "Governmental Filings") is required in
connection with the execution, delivery and performance of this Agreement by
Seller or the consummation by Seller of the transactions contemplated hereby.

 

6

 

  

Section 3.6           Books and Records. The books of account and other
financial records of the Seller, all of which have been made available to
Purchaser, are complete and correct and represent actual, bona fide transactions
and have been maintained in accordance with sound business practices and, where
applicable, GAAP. The minute books of the Seller, all of which have been made
available to Purchaser, contain accurate and complete records of all meetings
held of, and action taken by, the shareholders and the board of directors or
similar governing bodies of the Seller, and no meeting of any such shareholders
or governing body has been held for which minutes are not contained in such
minute books.

 

Section 3.7           Absence of Material Adverse Effect; Ordinary Course of
Business; Material Transactions. Except as set forth in the Seller’s required
reports, schedules and forms with the Securities and Exchange Commission
(collectively, and in each case including all amendments, exhibits and schedules
thereto and documents incorporated by reference therein, the “SEC Reports”),
there has not been with respect to the Seller or its properties or assets:

 

(a)          any adverse change in the business, condition, financial or
otherwise, or operations of the Seller or the condition of the Seller’s
properties or assets, and, to the Knowledge of Seller, no such change will arise
from the consummation of the transactions contemplated by this Agreement;

 

(b)          any declaration, setting aside or payment of any dividend or any
distribution (in cash or in kind) to any Person or entity with respect to any
securities of the Seller;

 

(c)          any transaction entered into or carried out by the Seller other
than in the Ordinary Course of Business;

 

(d)          any material modification or termination of, or the occurrence of
an event that could reasonably give rise to any material modification or
termination of, any material oral or written contract or agreement of the Seller
or any material term thereof or any Governmental Entity license, permit or other
authorization;

 

(e)          any change in any method of accounting or accounting policies of
the Seller, or any write-down in the accounts receivable of the Seller other
than in the Ordinary Course of Business; or

 

(f)          any binding commitment or agreement by Seller or the Seller to do
any of the foregoing.

 

Section 3.8           Affiliate Transactions. No director, manager, officer,
employee, shareholder or Affiliate of the Seller or any individual related by
blood, marriage or adoption to any such individual or any entity in which any
such individual or entity owns any beneficial interest is a party to any
agreement, contract, commitment or other form of transaction or arrangement with
the Seller, written or oral, or has any interest in any of the Seller's assets
or properties, except as set forth in the SEC Reports.

 

7

 

 

Section 3.9           Pending Litigation.

 

(a)          There are no actions, proceedings or investigations pending against
Seller before any Governmental Entity or threatened in writing against Seller
which would reasonably be expected to restrict Seller's ability to perform its
obligations under the Agreement or consummate the transactions contemplated
hereby.

 

(b)          Except as set forth in the SEC reports, there is no, and since
January 1, 2008 there has not been, any suit, claim, litigation, proceeding
(administrative, judicial, or in arbitration, mediation or alternative dispute
resolution), Governmental Entity or grand jury investigation, or other action
(any of the foregoing, "Action") pending or, to the Knowledge of Seller,
threatened and, to the Knowledge of Seller, there have been no incidents,
actions or omissions that can reasonably be expected to result in the
commencement of any such suit, claim, litigation, proceeding, investigation or
other action, against the Seller or involving its business, assets or
properties, or, in connection with the Seller's business, any Seller shareholder
or representative, including without limitation any Action challenging,
enjoining or preventing this Agreement or any agreement related hereto or the
consummation of the transactions contemplated hereby or thereby.

 

Section 3.10         Permits; Compliance with Law.

 

(a)          The Seller, its directors and its employees have all governmental
authorizations, consents, licenses, permits (whether temporary or otherwise),
approvals, orders, waivers, registrations and other rights necessary, and have
provided all notices required, for the conduct of its business as it is being
conducted as of the date of this Agreement, and all of such authorizations,
consents, licenses, permits, approvals, orders, waivers, registrations, rights
and notices are in full force and effect. The Seller is not in default or
violation under any such authorizations, consents, licenses, permits, approvals,
orders, waivers, registrations and rights and notices.

 

(b)          The Seller is and has been at all times in compliance in all
material respects with all applicable Law. The Seller has not received any
notice alleging such default, breach or violation. Neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby does or
will constitute or result in any such breach, default or violation by the
Seller.

 

Section 3.11         Tax.

 

(a)          The Seller has timely filed all Tax Returns required by Law, taking
into account any extension of time to file granted to or obtained on behalf of
the Seller. All such Tax Returns filed by or with respect to the Seller are
true, correct and complete and were prepared in compliance with all applicable
Law. The Seller has paid (or caused to be paid on its behalf) all Taxes due and
owing, whether or not shown on its Tax Returns. The Seller has not filed any Tax
Return that is, or would be, subject to penalties for underpayment of tax,
understatement of income, negligence or disregard of rules, valuation
misstatements or other tax shelter transaction.

 

(b)          The Seller is currently not a beneficiary of any extension of time
within which to file any Tax Return. The Seller has not waived any statute of
limitations with respect to Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency, nor is any such waiver or extension
pending.

 

8

 

 

(c)          No Governmental Entity is asserting, or has asserted in the last
six (6) years as of the Closing any deficiency or claim for any amount of
additional Taxes against the Seller.

 

(d)          Within the last six (6) years, no claim has ever been made by any
Governmental Entity in a jurisdiction where the Seller does not file Tax Returns
that the Seller is or may be subject to taxation in that jurisdiction except in
the State of New York which a settlement had been reached.

 

(e)          The Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party.

 

(f)          No federal, state, local or foreign audits, administrative, court
or other proceedings is pending as of the Closing with regard to any Taxes or
Tax Returns of the Seller.

 

(g)          For the purposes of this Agreement:

 

(i)          "Taxes" shall mean any and all taxes, charges, regulated by law and
imposed by any Governmental Entity or taxing authority, fees, levies, interest
or other assessments, or impositions of any kind payable to the relevant
Governmental Entity, including all interest and penalties thereon, and additions
to tax or additional amounts attributable to, imposed upon, or with respect to
such tax, charges, custom duties, social security payments, duties regulated by
public law and imposed by any Governmental Entity, fees, levies, interest,
assessments or impositions, as transferee or successor, by contract or
otherwise. The term "Income Tax" means any tax measured by net income or gross
income.

 

(ii)         "Tax Returns" shall mean any report, return, document, declaration,
report, claim for refund, information return or statement, or other filing
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

 

Section 3.12         Brokers' Fees. No broker, investment banker, financial
advisor or other Person is entitled to any broker's, finder's, financial
advisor's or other similar fee or commission in connection with this Agreement
or the transactions contemplated hereby based upon arrangements made by or on
behalf of Seller or any of its Affiliates.

 

Section 3.13         Title and Condition to Assets. The Seller has good and
indefeasible fee title to, or a valid leasehold interest in, all of its tangible
assets, free and clear of all Encumbrances except for Permitted Encumbrances.
Immediately following the Closing, the Seller shall continue to be vested with
good and indefeasible title to, or a valid leasehold interest in, the Seller’s
assets.

 

9

 

 

Section 3.14         Material Contracts.

 

(a)          Except as set forth in the SEC Reports, the Seller is not a party
to or otherwise obligated under or has made (and under which any party thereto
still has remaining rights or obligations) any of the following, whether written
or oral:

 

(i)          promissory notes, loans, agreements, indentures, evidences of
Indebtedness or other instruments relating to the lending of money, whether as
borrower, lender or guarantor, in excess of $10,000;

 

(ii)         license agreements, consulting services agreements with customers
or software support agreements that either provide for payments in excess of
$1,000 or cannot be terminated in one (1) year or less at no cost;

 

(iii)        lease and leasing agreements which provide for annual payments in
excess of $15,000;

 

(iv)        agreements with suppliers, clients and customers either with a
remaining term of more than one year or an annual contract value of more than
$25,000;

 

(v)         consignment, distributorship and agency agreements;

 

(vi)        guarantees and sureties granted with respect to any obligation of
third parties (including Seller and its Affiliates);

 

(vii)       services, joint venture and cooperation agreements;

 

(viii)      agreements concerning confidentiality or non-competition;

 

(ix)         agreements or commitments (other than those types covered above by
subsection (a) through (h)) in excess of $35,000 or which cannot be terminated
on three (3) months' notice or less at no cost;

 

(x)          any and all outstanding bids, proposals or other offers to
customers which individually have values in excess of $25,000;

 

(xi)         any contract or commitment not made in the Ordinary Course of
Business; and

 

(xii)        any other agreement that is material to the Seller's business,
operations or prospects.

 

(b)          With respect to each contract referenced in this Section 3.14:

 

(i)          the contract is legal, valid, binding, enforceable and in full
force and effect;

 

10

 

 

(ii)         the Seller and, to the Seller’s Knowledge, the other parties to the
contract have performed, in all material respects, all of their material
respective obligations required to be performed under the contract; and

 

(iii)        the contract is not under negotiation (nor has written demand for
any renegotiation been made) and no party has repudiated any portion of the
contract.

  

Section 3.15         Intellectual Property.

 

(a)          To the Knowledge of Seller, each of the Intellectual Property
Rights used by the Seller is:

 

(i)          valid and enforceable and nothing has been done or omitted to be
done by which it may cease to be valid and enforceable;

 

(ii)         legally and beneficially owned by, or licensed to, the Seller; and

 

(iii)        not the subject of a claim or opposition from a Person (including,
without limitation, an employee of the Seller) as to title, validity,
enforceability, entitlement or otherwise.

 

(b)          To the Knowledge of Seller, the Seller owns or possesses all of the
Intellectual Property Rights necessary for the conduct of its business as
currently conducted, and such Intellectual Property Rights and conduct are not
in conflict with, or infringement of, the rights of others.

 

(c)          The Seller has not granted or is obliged to grant a license,
assignment, consent, undertaking, security interest or other right in respect of
any of the Intellectual Property Rights owned by the Seller.

 

(d)          The Seller does not use or operate its business under a name other
than its corporate name.

 

Section 3.16         Insurance. The Seller maintains insurance with reputable
insurance companies in at least such amounts and against at least such risks as
usually insured against by companies engaged in the same or similar business.
There are no pending claims existing under any existing insurance policies of
the Seller.

 

Section 3.17         Disclosure of all Material Matters. None of this Agreement,
any of the schedules, attachments or exhibits hereto, or any agreements or other
documentation contemplated hereby contain any untrue statement of material fact
or omit a material fact necessary to make each statement contained herein or
therein, in light of the circumstances under which they were made, not
misleading. There is no fact that has not been disclosed to Purchaser of which
Seller has Knowledge which has had or could reasonably be anticipated to have a
Material Adverse Effect.

 

11

 

 

Article IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller that the statements contained in
this Article IV are true, correct and complete as of the date hereof, and will
be true, correct and complete as of the Closing Date.

 

Section 4.1           Corporate Status. Purchaser is duly organized as a
corporation under the Law of Delaware and validly existing under the Laws of its
governing jurisdiction and has all requisite power and authority to enter into
this Agreement and to perform its obligations hereunder.

 

Section 4.2           Authorization. The execution and delivery of this
Agreement and the agreements related hereto by Purchaser and the consummation by
Purchaser of the transactions contemplated hereby and thereby have been duly and
validly authorized by Purchaser and no other proceedings of Purchaser are
necessary to authorize this Agreement or the agreements related hereto or to
consummate the transactions contemplated hereby and thereby. Each of this
Agreement and the agreements related hereto has been duly executed and delivered
by Purchaser and (assuming due authorization, execution and delivery by Seller)
this Agreement and the agreements related hereto constitute a valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws relating to or affecting
creditors' rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

 

Section 4.3           No Conflict. The execution and delivery of this Agreement
and the agreements related hereto by Purchaser and the consummation by Purchaser
of the transactions contemplated hereby and thereby will not (i) violate any
applicable Law to which Purchaser is subject, (ii) conflict with, result in a
violation or breach of, or constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate or
cancel any contract or agreement by which Purchaser is bound or (iii) violate
the organizational documents of Purchaser other than, in the case of clauses
(i) and (ii) above, any such violations, conflicts, breaches, defaults,
accelerations or rights that would not materially impair or delay Purchaser's
ability to perform its obligations under this Agreement or the agreements
related hereto or consummate the transactions contemplated hereby or thereby.

 

Section 4.4           Government Filings. No Governmental Filings are required
in connection with the execution and delivery of this Agreement by Purchaser or
the consummation by Purchaser of the transactions contemplated hereby,
except such Governmental Filings, the failure of such Governmental Filings to be
made or obtained would not materially impair or delay Purchaser's ability to
perform its obligations under this Agreement or consummate the transactions
contemplated hereby.

 

Section 4.5           Brokers' Fees. No broker, investment banker, financial
advisor or other Person is entitled to any broker's, finder's, financial
advisor's or other similar fee or commission from Seller or the Seller in
connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of Purchaser or any of its Affiliates.

 

12

 

 

Article V

 

COVENANTS

 

Section 5.1           Publicity. Purchaser and Seller agree that no public
release or announcement concerning the terms of the transactions contemplated
hereby shall be issued by any party without the prior written consent of
Purchaser, Seller and the Seller, except as a party has determined may be
required by Law, legal process or the rules and regulations of any stock
exchange upon which the securities of a party or one of its Affiliates are
listed, or as may be required or requested by any Governmental Entity.

 

Section 5.2           Confidentiality. From and after the Closing, Seller will
treat and hold as confidential all of the Confidential Information of the Seller
and its business, refrain from using any of the Confidential Information of the
Seller and its business, and deliver promptly to Purchaser or destroy, at the
request and option of Purchaser, all tangible embodiments (and all copies) of
the Confidential Information of the Seller and its business which are in its
possession. In the event that Seller is requested or required (by oral question
or request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information of the Seller and its business, Seller will notify
Purchaser promptly of the request or requirement so that Purchaser may seek an
appropriate protective order or waive compliance with the provisions of this
Section 5.2. If, in the absence of a protective order or the receipt of a waiver
hereunder, Seller is, on the advice of counsel, compelled to disclose any
Confidential Information of the Seller and its business to any tribunal or else
stand liable for contempt, Seller may disclose the Confidential Information of
the Seller and its business, as the case may be, to the tribunal; provided,
however, that Seller shall use its reasonable best efforts to obtain, at the
reasonable request of Purchaser and at the sole expense of Purchaser, an order
or other assurance that confidential treatment will be accorded to such portion
of the Confidential Information of the Seller and its business, as the case may
be, required to be disclosed as Purchaser shall designate.

 

Section 5.3           Non-Competition. For a period starting as of the Closing
and ending on the second (2nd) anniversary of such date, without the prior
written consent of Purchaser, Seller and its subsidiaries, officers, directors
and affiliates shall not invest in, own, manage, operate or control any
Competing Business; provided, however, that the foregoing shall not restrict
Seller or any of its subsidiaries from (i) acquiring in the aggregate up to 10%
of the outstanding capital stock of any publicly traded company or (ii)
acquiring, merging with, or entering into a collaboration or joint venture with
a diversified business engaged in part (such part not to be more than 25% of the
aggregate revenues or net income of such business) in a Competing Business.
Notwithstanding the foregoing, Seller may sell its remaining Disintegrator
inventory and retain all proceeds therefrom.

 

13

 

 

Article VI

 

CONDITIONS TO CLOSING

 

Section 6.1           Conditions Precedent to Obligations of Purchaser.
Purchaser’s obligation to effect the Closing and to take the other actions
required to be taken by Purchaser at the Closing is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Purchaser in writing, in whole or in part):

 

(a)          All representations and warranties made by Seller in this Agreement
shall be true and correct on and as of the Closing Date as if made at and as of
the Closing Date, except that any such representation made as of a specific date
(other than the date hereof) shall only need to have been true on and as of such
date;

 

(b)          The covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing must have
been duly performed and complied with;

 

(c)          There shall not be threatened, instituted or pending any action or
proceeding, before any court or Governmental Entity, (i) challenging or seeking
to make illegal, or to delay or otherwise directly or indirectly restrain or
prohibit, the consummation of the transactions contemplated hereby or seeking to
obtain material damages in connection with such transactions, (ii) seeking to
prohibit direct or indirect ownership or operation by Purchaser of the Assets,
(iii) seeking to invalidate or render unenforceable any material provision of
this Agreement, or (iv) otherwise relating to and materially adversely affecting
the transactions contemplated hereby;

 

(d)          The Seller shall have not suffered a Material Adverse Effect;

 

(e)          Representatives of Purchaser shall have completed the due diligence
review of the operations, condition (financial and other), prospects, assets and
liabilities of, and other matters related to, the Seller and its business to
Purchaser’s satisfaction;

 

(f)          All consents and approvals contemplated in Section 2.4(a)(iv) shall
have been obtained;

 

(g)          Seller shall have delivered to Buyer all of the deliverables
described in Section 2.4(a); and

 

(h)          Seller shall have executed and delivered to Purchaser a certificate
of an appropriate officer of Seller dated the Closing Date, stating that the
conditions set forth in Section 6.1(a) and Section 6.1(b) have been satisfied.

 

Section 6.2           Conditions Precedent to Obligations of Seller. Seller’s
obligation to effect the Closing and to take the other actions required to be
taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller in writing, in whole or in part):

 

14

 

 

(a)          All representations and warranties made by Purchaser in this
Agreement shall be true and correct on and as of the Closing Date as if made at
and as of the Closing Date, except that any such representation made as of a
specific date (other than the date hereof) shall only need to have been true on
and as of such date;

 

(b)          The covenants and obligations that Purchaser is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing must
have been duly performed and complied with;

 

(c)          There shall not be threatened, instituted or pending any action or
proceeding, before any court or Governmental Entity, (i) challenging or seeking
to make illegal, or to delay or otherwise directly or indirectly restrain or
prohibit, the consummation of the transactions contemplated hereby or seeking to
obtain material damages in connection with such transactions, (ii) seeking to
prohibit direct or indirect ownership or operation by Purchaser of the Assets,
(iii) seeking to invalidate or render unenforceable any material provision of
this Agreement, or (iv) otherwise relating to and materially adversely affecting
the transactions contemplated hereby;

 

(d)          Representatives of Seller shall have completed the due diligence
review of the operations, condition (financial and other), prospects, assets and
liabilities of, and other matters related to, the Purchaser and its business to
Seller’s satisfaction;

 

(e)          Purchaser shall have delivered to Seller all of the deliverables
described in Section 2.4(b); and

 

(f)          Purchaser shall have executed and delivered to Seller a certificate
of an appropriate officer of Purchaser dated the Closing Date, stating that the
conditions set forth in Section 6.2(a) and Section 6.2(b) have been satisfied.

 

Article VII

 

Termination

 

Section 7.1           Termination of Agreement. The parties may terminate this
Agreement as provided below:

 

(a)          Purchaser and Seller may terminate this Agreement by mutual written
consent at any time prior to the Closing;

 

(b)          By Seller in writing, without liability, if Purchaser shall
(i) fail to perform in any material respect its agreements contained herein
required to be performed by it on or prior to the Closing Date, or
(ii) materially breach any of its representations, warranties or covenants
contained herein, which failure or breach is not cured within ten (10) days
after Seller has notified Purchaser of its intent to terminate this Agreement
pursuant to this subparagraph (b);

 

(c)          By Purchaser in writing, without liability, if either Seller or the
Seller shall (i) fail to perform in any material respect their agreements
contained herein required to be performed by them on or prior to the Closing
Date, or (ii) materially breach any of their representations, warranties or
covenants contained herein, which failure or breach is not cured within ten (10)
days after Purchaser has notified Seller and the Shareholders of its intent to
terminate this Agreement pursuant to this subparagraph (c);

 

15

 

 

Section 7.2           Effect of Termination. If any party terminates this
Agreement pursuant to this Article VII, all rights and obligations of the
parties hereunder shall terminate, except for the obligations under Section 7.2
and Sections 8.4 through 8.14; provided, that termination pursuant to
subparagraphs (b) or (c) of Section 7.1 hereof shall not relieve a defaulting or
breaching party from any liability to the other party hereto.

 

Article VIII

 

MISCELLANEOUS

 

Section 8.1           Survival of Representations and Warranties. The
representations and warranties in this Agreement shall survive the Closing until
the three year anniversary of the date hereof.

 

Section 8.2           Indemnification.

 

Seller's Agreement to Indemnify. Subject to Section 8.1, upon the terms and
subject to conditions of this Section 8.2, from and after the Closing, Seller
shall indemnify, defend and hold harmless Purchaser, its Affiliates, the Seller
and their respective officers, directors, shareholders and successors and
assigns from and against any and all losses, damages, demands, claims, actions
or causes of action, assessments, awards, penalties, fines, costs, expenses and
liabilities (including reasonable attorneys' fees and expenses but excluding
punitive or exemplary damages, except in the case of fraud or to the extent
actually awarded to a Governmental Entity or other third party) (collectively,
"Damages") incurred or to be incurred by any of them to the extent resulting
from or arising out of:

 

(i)          any breach by Seller of any representation or warranty contained in
this Agreement, the schedules hereto, or other certificate or document delivered
by Seller pursuant to this Agreement;

 

(ii)         any breach by Seller of any covenant, agreement or obligation
contained in this Agreement or other document delivered by Seller pursuant to
this Agreement;

 

16

 

 

(iii)        all and any Taxes affecting, and to be borne by, the Seller for the
time up to (and including) the Closing Date if and to the extent the specific
Tax in question has not been paid on or prior to the date hereof, or has not
been provided for in the annual accounts, or has not been fully disclosed by
Seller to Purchaser. Such indemnity or hold-harmless shall apply irrespective
and regardless of whether or not on the Closing Date the Seller had knowledge or
should have had knowledge of such obligation to pay Taxes. For the avoidance of
doubt, it is the intention of the parties that, in the case of any such Taxes
for any period in which the determination of the amount of such Taxes due for
such period does not coincide with or end on the Closing Date, the amount of
such Taxes deemed a liability of the Seller for the time up to (and including)
the Closing Date shall be determined as if a separate Tax Return was due for a
period ending on the Closing Date and the amount of such Taxes due on that
separate Tax Return is determined based on actual events occurring up through
and including the Closing Date. In the event that any Taxes are assessed once
annually, for example, property taxes, then in lieu of the rules for proration
in the previous sentence, if such Tax is not yet been paid for the annual period
that includes the Closing Date, then liability of the Seller for such Tax under
this section shall be equal to the amount of such Tax times a ratio of the days
in such period before and including the Closing date divided by 365.

 

(b)          Purchaser's Agreement to Indemnify. Subject to Section 8.1, upon
the terms and subject to conditions of this Section 8.2, from and after the
Closing, Purchaser shall indemnify, defend and hold harmless Seller, its
Affiliates, and their respective officers, directors and successors and assigns
from and against any and all Damages incurred or to be incurred by any of them
to the extent resulting from or arising out of

 

(i)          any breach by Purchaser of any representation or warranty contained
in this Agreement or other certificate or document delivered by Purchaser
pursuant to this Agreement; and

 

(ii)         any breach by Purchaser of any covenant, agreement or obligation
contained in this Agreement.

 

(c)          Third-Party Claims. The obligations and liabilities of Seller and
Purchaser with respect to any claims made by an indemnified party which arise or
result from claims for Damages made by third parties or for which liability may
be asserted by any third party including any Governmental Entity (a "Third-Party
Claim"), shall be subject to the following terms and conditions:

 

(i)          The indemnified parties shall give the indemnifying party prompt
written notice of any such Third-Party Claim; provided, however, that failure to
give such notification shall not affect the indemnification provided hereunder
except to the extent the indemnifying party shall have been prejudiced as a
result of such failure and provided that the indemnifying party shall not be
responsible for any costs or expenses incurred prior to the giving of such
notice or that arise as a result of such failure to give notice. The
indemnifying party shall have the right to undertake the defense of any Third
Party Claim by counsel reasonably satisfactory to the indemnified parties at the
indemnifying party's sole expense; provided, that if the indemnifying party
assumes such defense the indemnifying party shall control such defense and any
contacts with third parties with respect to such Third Party Claim, however, the
indemnified parties shall have the right to participate in the defense thereof
and to employ counsel, at their own expense, separate from the counsel employed
by the indemnifying party, it being understood that the indemnifying party shall
control such defense and all parties shall be afforded access to all information
pertinent to the defense; provided, further, that the reasonable fees and
expenses of one counsel to the indemnified parties will be indemnifiable
hereunder if, in the reasonable view of counsel to the indemnified party, (x) a
conflict of interest exists between the indemnifying party and the indemnified
parties or (y) there may be legal defenses available to the indemnified parties
which are different from or additional to those available to the indemnifying
party; and

 

17

 

 

(ii)         Notwithstanding any provision in this Section 8.2(c) to the
contrary, without the prior written consent of the indemnified parties (which
consent shall not be unreasonably conditioned, withheld or delayed), the
indemnifying party shall not admit any liability with respect to, or settle,
compromise or discharge, any Third-Party Claim or consent to the entry of any
judgment with respect thereto. In addition, if notice of a Third Party Claim has
not been provided, or if notice has been provided and the indemnifying party
shall have assumed the defense of the Third-Party Claim, the indemnified party
shall not admit any liability with respect to, or settle, compromise or
discharge, any Third-Party Claim or consent to the entry of any judgment with
respect thereto, without the prior written consent of the indemnifying party
(which consent shall not be unreasonably conditioned, withheld or delayed), and
the indemnifying party will not be subject to any liability for any such
admission, settlement, compromise, discharge or consent to judgment made by an
indemnified party without such prior written consent of the indemnifying party.

 

(d)          Other Claims. In the event any indemnified party should have a
claim against any indemnifying party under Section 8.2(a) or (iv) hereof that
does not involve a Third-Party Claim being asserted against or sought to be
collected from such indemnified party, the indemnified party shall, as promptly
as practicable after discovery of such claim, deliver written notice of such
claim to the indemnifying party. The failure by any indemnified party to so
notify the indemnifying party shall not relieve the indemnifying party from any
liability which it may have to such indemnified party under Section 8.2(a) or
(iv) hereof, except to the extent that the indemnifying party shall have been
materially prejudiced by such failure.

 

(e)          Limitations; Sole Remedy, etc.

 

(i)          Notwithstanding any provision in this Agreement to the contrary,
the obligation of any indemnifying party to indemnify an indemnified party
pursuant to this Section 8.2 shall be limited to claims which an indemnified
party has given the indemnifying party written notice pursuant to Section 8.2(c)
or 8.2(d), as applicable, setting forth therein in reasonable detail the basis
for such claim.

 

18

 

 

(ii)         Notwithstanding anything to the contrary contained in this
Agreement: (a) an indemnifying party shall not be liable for any claim for
indemnification unless and until the aggregate amount of indemnifiable Damages
which may be recovered from the indemnifying party (taking into account clause
(i) hereof) equals or exceeds a one-time deductible amount of $25,000 (the
"Deductible"), in which case the indemnified party entitled to such
indemnification shall be entitled to recover all such Damages to which such
indemnified party is entitled in excess of the Damages constituting the
Deductible, and (b) in no event shall the aggregate amount of all claims for
which Seller or Purchaser is liable pursuant to Section 8.2(a) or Section
8.2(a)(iv), as applicable, exceed an amount equal to the Purchase Price; except
in each case with respect to (i) Damages arising from fraud, willful misconduct
or intentional breach of covenants or other agreements herein by Purchaser or
Seller, as applicable, or (ii) a breach of a Fundamental Rep by Seller or by
Purchaser.

 

(iii)        Each of Seller and Purchaser acknowledges and agrees that its sole
and exclusive remedy (other than for fraud or intentional misconduct) following
the Closing with respect to any and all claims (whether Third-Party Claims or
otherwise) relating to the subject matter of this Agreement shall be pursuant to
the provisions set forth in this Section 8.2; provided, however, that nothing
contained herein shall prevent (A) an indemnified party from pursuing remedies
as may be available to such party under applicable Law in the event of an
indemnifying party's failure to comply with its indemnification obligations
hereunder or (B) any party from pursuing a claim for specific performance
pursuant to Section 8.15 hereof.

 

(iv)        Any liability for indemnification hereunder shall be determined
without duplication of recovery by reason of the state of facts giving rise to
such liability constituting a breach of more than one representation, warranty,
covenant or agreement.

 

(v)          Any indemnity payment made hereunder shall be treated by the
parties as an adjustment to the Purchase Price. Any indemnification obligation
under this Agreement shall be net of any tax benefits realized by the
indemnified parties or its Affiliates, and any insurance or indemnity,
contribution or similar amount received by the indemnified party or its
Affiliates from any third party with respect thereto. To the extent that any
indemnity is not treated as a Purchase Price adjustment and is subject to tax,
such payment shall be increased so that on an after-tax basis, the payment shall
equal the amount of the indemnity provided in Section 8.2. To the extent that
Seller owes an indemnity payment hereunder to Purchaser, Purchaser may set off
such payment against any royalty payments due by it Seller as part of the
Purchase Price.

 

(vi)        For purposes of determining the amount of any Damages under this
Section 8.2 (but not for purposes of determining whether a breach of any
representation or warranty has occurred) each of the representations and
warranties that contains any "Material Adverse Effect," "in all material
respects," or other materiality (or correlative meaning) qualification shall be
deemed to have been given as though there were no such qualification.

 

19

 

 

Section 8.3           Choice of Law and Binding Effect. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OR CONFLICTING PROVISION OR
RULE (WHETHER OF THE STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF FLORIDA TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
FLORIDA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN
IF UNDER SUCH JURISDICTION'S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. EACH PARTY
HERETO AGREES AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT SITTING IN
FLORIDA, FLORIDA AND ANY UNITED STATES DISTRICT COURT IN THE SOUTHERN DISTRICT
OF FLORIDA (IF FEDERAL JURISDICTION EXISTS), AND ANY APPLICABLE APPELLATE
COURTS, WITH RESPECT TO ALL MATTERS RELATING TO THIS AGREEMENT AND TO THE
TRANSACTIONS CONTEMPLATED HEREBY, WAIVES ALL OBJECTIONS BASED ON LACK OF VENUE
AND FORUM NON CONVENIENS, AND IRREVOCABLY CONSENTS TO THE PERSONAL JURISDICTION
OF ALL SUCH COURTS. This Agreement and the rights hereunder are not assignable
unless such assignment is consented to in writing by both Purchaser and Seller
and, subject to the preceding clause, this Agreement and all the provisions
hereof shall be binding upon and shall inure to the benefit of the parties and
their respective successors and permitted assigns.

 

Section 8.4           Waiver of Jury Trial. Each of the parties hereto hereby
waives to the fullest extent permitted by applicable Law any right it may have
to a trial by jury with respect to any litigation directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated by this Agreement. .

 

Section 8.5           Notices. All notices and other communications provided for
herein shall be dated and in writing and shall be deemed to have been duly given
when delivered, if delivered personally or sent by registered or certified mail,
return receipt requested, postage prepaid and when received if delivered
otherwise, to the party to whom it is directed:

 

If to Seller, to:

 

American Scientific Resources, Inc. of Nevada

1112 Weston Road, Unit 278

Weston, Florida 33326

Fax:866.471.3819

Attention: Robert Faber

 

20

 

 

If to Purchaser, to:

American Scientific Resources, Inc. of Delaware

2234 North Federal Highway, Suite 481

Boca Raton, Florida 33431

 

Section 8.6           Headings. The headings contained in this Agreement are
inserted for convenience only and shall not be considered in interpreting or
construing any of the provisions contained in this Agreement.

 

Section 8.7           Fees and Expenses. Except as otherwise provided herein,
Seller shall pay all cost and expenses of Seller associated with the
negotiation, preparation and execution of this Agreement, and consummation of
the transactions contemplated hereby. Purchaser shall pay all costs and expenses
incurred on its behalf in connection with the negotiation, preparation and
execution of this Agreement, and consummation of the transactions contemplated
hereby.

 

Section 8.8           Entire Agreement. This Agreement (including the Exhibits
and schedules hereto) and the agreements related hereto constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings between the parties with
respect to such subject matter; provided, however, this Agreement shall not
supersede the terms and provisions of the Confidentiality Agreement, which shall
survive and remain in effect until expiration or termination thereof in
accordance with its terms and this Agreement.

 

Section 8.9           Waiver and Amendment. This Agreement may be amended,
modified or supplemented only by a written mutual agreement executed and
delivered by Seller and Purchaser. Except as otherwise provided in this
Agreement, any failure of any party to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
benefits thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

Section 8.10         Counterparts; Language; Facsimile Signatures. This
Agreement may be executed in any number of counterparts, each of which when
executed, shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument binding upon all of the parties
notwithstanding the fact that all of the parties are not signatory to the
original or the same counterpart. For purposes of this Agreement, facsimile
signatures or electronic .pdf copies shall be deemed originals.

 

Section 8.11         Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or be construed to give to any Person,
other than the parties and such successors and permitted assigns, any legal or
equitable rights hereunder, it being understood that the foregoing shall not
limit the right of any indemnified party to bring claims for indemnification
under Section 8.2 in respect of Damages.

 

21

 

 

Section 8.12         Specific Performance. The parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at Law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at Law or in equity.

 

Section 8.13         Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.

 

Section 8.14         Further Assurance. Seller and Purchaser shall and shall
procure that their respective Affiliates shall execute and deliver, or shall
cause to be executed and delivered, such documents and other papers and shall
take, or shall cause to be taken, such further actions as may be reasonably
required to carry out the provisions of, and give effect to, the transactions
contemplated by, this Agreement.

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

AMERICAN SCIENTIFIC RESOURCES, INC. OF NEVADA       By: /s/ Robert Faber    
Name: Robert Faber     Title: President and Chief Executive Officer      
AMERICAN SCIENTIFIC RESOURCES, INC. OF DELAWARE       By: /s/ Robert Faber    
Name: Robert Faber     Title:

 

 

 